IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SANANNAH DIVISION

JACK STREICHER and HELENE
STREICHER,

Plaintiffs,
CASE NO. CV4l9-Ol

V.

SAM’S EAST, INC. d/b/a SAM’S

`_.~`_r`_¢-_.¢-._~\-._.»-._.--._.»-._.--._.d~__.¢~_._.¢

 

 
 

CLUB, §~:
Defendant. ,;

f_-“‘,-J' :_T-?

O R D E R ad C}

Before the Court is Plaintiffs’ Motion to Renja hto
State Court. (Doc. 4.) For the following reasons, the Court

concludes that Defendant’s removal was timely under 28
U.S.C. § 1446(b)(3). Accordingly, Plaintiffs’ Motion to
Remand to State Court is DENIED.
BACKGROUND

This case stems from a slip and fall that Plaintiff
Jack Streicher suffered at a Sam’s Club in Savannah,
Georgia. (Doc. l, Ex. 3 at ?.) Plaintiffs clain1 that on
October 22, 2017, while Plaintiff Jack Streicher was a
Customer-member at Sam's Club, he slipped and fell due to a
hazardous condition then existing upon Defendant’s
premises. (;§;) Plaintiffs filed this action in the State

Court of Chatham County on Auqust 15, 2018. (Id.) In the

complaint, Plaintiff Jack Streicher brought claims for
premises liability and his injuries and Plaintiff Helene
Streicher brought a claim for loss of consortium. (Id. at
8-10.) The Complaint seeks special and general damages in
an unspecified amount. (Id. at 9-10.)

On January 2, 2019, Defendant removed the case to this
Court on the basis of diversity of citizenship. (Doc. l.)
Plaintiffs now seek to have this case remanded on the
grounds that Defendant did not timely file its notice of
removal. (Doc. 4.) Plaintiffs argue that the case became
removable when they responded to Defendant’s Requests for
Admission regarding the amount in controversy on September
20, 2018 because Plaintiffs specifically denied the
following three requests:

l.Plaintiff will not seek, recover, or
collect from Defendant Sam's East,
Inc. or from any Sam's entity a sum
in excess of $75,000;

2.Any portion of a verdict against
Defendant that exceeds $75,000 will
be written down by the Court so that
the Judgment shall not exceed the sum
of $75,000;

3.Neither Sam's East, Inc. nor any
other Sam's entity in this action
shall be ordered, adjudged or called
upon to pay Plaintiffs a sum in
excess of $75,000.

(Doc. 4 at 2.) Plaintiffs argue that, because the case was

removable as of September 20, 2018, Defendant’s January 2,

2019 notice of removal was untimely and that, accordingly,
this case must be remanded to state court. (ld;) Defendant
meanwhile contends that the ease did not become removable
until Plaintiffs’ counsel transmitted a demand to
Defendant’s counsel to settle the case for $150,000.00 on
December 14, 2018. (Doc. 9 at 6.) Defendant argues that
Plaintiffs’ “denials do not act as admissions that the
amount in controversy exceeds $75,000, but rather show that
the factual matter remain[ed] disputed” and, therefore, its
notice of removal was timely filed. (ld;)
ANALYSIS

I. Standard of Review

Federal courts are courts of limited jurisdiction and
may only hear cases which they have been authorized to hear

by the Constitution or Congress. See Kokkonen v. Guardian

 

Life Ins. Co. Of Am., 511 U.S. 375, 114 S. Ct. 1673, 128 L.

 

Ed. 2d 391 (1994). For a case originally filed in state
court, a defendant may remove the matter to federal court
only if the federal court has jurisdiction. 28 U.S.C.
§ l441(a). “While a defendant does have a right, given by
statute, to remove in certain situations, plaintiff is

still master of his own claim.” See Burns v. Windsor Ins.

 

Co., 31 F.3d 1092, 1095 (11th Cir. 1994). Consistent with

this traditional concept, a defendant seeking removal bears

the burden of proving the existence of federal

jurisdiction. See, e.g., Diaz v. Sheppard, 85 F.3d 1502,

 

1505 (11th Cir. 1996).

When a defendant seeks removal on the basis of
diversity jurisdiction, he must demonstrate that the
parties are diverse and that the amount in controversy
exceeds $75,000, exclusive of fees and costs. §§e 28 U.S.C.
§ 1332(a); 28 U.S.C. § 1441(a). In a typical case where a
plaintiff claims no specific amount of damages in her state
court complaint, “a removing defendant must prove by a
preponderance of the evidence that the amount in
controversy more likely than not exceeds the [$75,000]
jurisdictional requirement.” §u£g§, 31 F.3d at 1094.
Additionally, the defendant must file the notice of removal
“within 30 days after the receipt by the defendant . . . of
a copy of the initial pleading setting forth the claim for
relief upon which such action or proceeding is based.” 28
U.S.C. § 1446(b). However, if the case cannot be determined
to be removable on the face of the initial complaint, then
“a notice of removal may be filed within 30 days after
receipt by the defendant . . . of a copy of an amended
pleading, motion, order or other paper from which it may
first be ascertained that the case is one which is or has

become removable.” 28 U.S.C. § 1446(b)(3).

II. Timeliness of Defendant’s Notice of Removal

Where the removability of a case is not apparent from
the complaint, a defendant has thirty days from its receipt
“of a copy of an amended pleading, motion, order or other
paper from which it may first be ascertained that the case
is one which is or has become removable.” 28 U.S.C.

§ 1446(b) (emphasis added); see Lowery v. Alabama Power

 

Co., 483 F.3d 1184, 1213 n.63 (11th Cir. 2007). The

Eleventh Circuit has noted that “[c]ourts have not
articulated a single test for identifying ‘other paper.’ ”
ld; at 1212 n.62. However, courts have identified various
types of documents that fall under the “other paper”
category including admissions in response to requests for
admissions, settlement offers, interrogatory responses,
deposition testimony, demand letters, and emails estimating
damages. ld; In evaluating the propriety of removal under
§ 1446(b), “the court considers the document received by
the defendant from the plaintiff-be it the initial
complaint or a later received paper-and determines whether
that document and the notice of removal unambiguously
establish federal jurisdiction.” Lowery, 483 F.3d at 1213.
“[T]he documents received by the defendant must contain an

unambiguous statement that clearly establishes federal

jurisdiction.” Id. at 1215, n.63.

In this case, Plaintiffs did not specify the amount of
damages being sought in their complaint, (Doc. 1, Ex. 3 at
9-10.) Therefore, Defendant, as the removing party, bore
the burden to prove by a preponderance of evidence that the
amount in controversy more likely than not exceeded the
jurisdictional requirement of $75,000. Lowery, 483 F.3d at
1207. The question in this case is whether Plaintiffs’
denials in its response to Defendant’s request for
admissions “unambiguously” established that there was
federal jurisdiction so as to make the case removable as of
September 20, 2018.

Courts in the Eleventh Circuit are split on whether a
plaintiff’s denial of a defendant’s requests for admissions
is sufficient to establish jurisdiction or to otherwise put
the defendant on notice of the amount in controversy. Some
courts find that a defendant is first able to ascertain the
amount in controversy after the plaintiff denies that its
damages does not exceed the jurisdictional limit. §§§

Williams v. Wal-Mart Stores, Inc., 534 F. Supp. 2d 1239,

 

1244 (M.D. Ala. 2008) (finding that a defendant did not
learn that the amount in controversy was greater than
$75,000 until it received plaintiff’s response to its
requests for admissions in which the plaintiff denied that

the amount in controversy did not exceed $75,000); Swicord

v. Wal-Mart Stores, Inc., No. 5:09-CV-148 HL, 2009 WL

 

3063432, at *3 (M.D. Ga. Sept. 22, 2009) (concluding that
removal was not timely as defendants could ascertain that
the case was removable after they received the plaintiff's
responses to the requests for admission). However, other
courts find that a general denial in response to a
defendant’s request for admissions is insufficient to carry
the defendant’s burden to establish that the amount in
controversy exceeds the jurisdictional requirement. §§§

Harmon v. Wal-Mart Stores, Inc., No. 3:08-CV-309-MEF, 2009

 

WL 707403, at *3 (M.D. Ala. Mar. 16, 2009) (finding that a
plaintiff’s denial in response to the defendant’s request
for admissions does not support jurisdiction as the denial
indicates that the amount in controversy is in controversy

itself); Amison v. Nationwide Mut. Ins. Co., Inc., No.

 

2:15-CV-01261-RDP, 2015 WL 5935170, at *3 (N.D. Ala. Oct.
13, 2015) (“[T]his court has previously decided that a mere
denial to a request for admission does not suffice to
demonstrate the jurisdictional minimum exists for

removal.”); Ortiz v. Circle K Stores, Inc., No. 8:15-CV-

 

1441-T-27TBM, 2015 WL 12861165, at *1 (M.D. Fla. Nov. 4,
2015) (finding that, while an admission in response to a
request for admission is sufficient evidence to support

removal, “a denial of a request for admission only

establishes that the matter is in dispute”); Dunlap v.
Cockrell, 336 F. Supp. 3d 1364, 1367 (S.D. Ala. 2018)
(collecting cases that found a plaintiff's mere denial of
requests for admission as to the amount in controversy was
insufficient evidence to support removal jurisdiction on a
diversity theory).

This Court finds that Plaintiffs’ denials in response
to Defendant’s requests for admissions were not
“unambiguous” statements that provided Defendant with
knowledge that the amount in controversy was in excess of
$75,000. The United States Court of Appeals for the
Eleventh Circuit has found that a plaintiff’s refusal to
stipulate that her claims do not exceed $75,000 is not
sufficient to satisfy the defendant’s burden of proof in

removal. Williams v. Best Buy Co., 269 F.3d 1316, 1320

 

(11th Cir. 2001). In Best Buy Co., the defendant’s notice
of removal stated that counsel for the plaintiff and
plaintiff refused to stipulate that the plaintiff’s claims
did not exceed $75,000. ld; at 1318. The Eleventh Circuit
found that there are “several reasons why a plaintiff would
not so stipulate” and that a refusal to stipulate, standing
alone, does not satisfy a defendant’s burden to establish
the amount in controversy. ;dL at 1320. This Court finds

the same reasoning applies here to Plaintiffs’ general

denial that theyv do not “seek, recover, or collect from
Defendant . . . a sum in excess of $75,000,” that a verdict
against Defendant in excess of $75,000 “will be written
down by the Court so that the Judgment shall not exceed the
sum of $75,000,” and that Defendant will not be ordered to
pay Plaintiffs a sum in excess of $75,000. These requests
for admission are clearly aimed at establishing the amount
in controversy and are akin to asking Plaintiffs to
stipulate that the amount in controversy exceeds $75,000.
Best Buy Co. provides that a plaintiff’s refusal to
stipulate does not satisfy the defendant’s burden to
establish the amount in controversy. 269 F.3d at 1320.
Other courts have also found this reasoning persuasive. §ee

Eyler v. The Kroger Co., No. 1:14-CV-3601-ELR, 2015 WL

 

11622468, at *2 (N.D. Ga. Jan. 14, 2015) (finding the
plaintiff’s discovery responses were insufficient to
establish jurisdiction where plaintiff denied the
defendant’s requests for admission aimed at the amount in
controversy); Chase v. Hess Retail Operations LLC, No.
8:15-CV-1712-T-33JSS, 2015 WL 5356185, at *2 (M.D. Fla.
Sept. 14, 2015) (citing Best Buy Co. in finding plaintiff's
denial “that her ‘damages and expenses currently sought . .

do not exceed $75,000.00,' ” is too speculative to

warrant removal); Williamson v. Home Depot USA, Inc., No.

O7-61643-CIV-COOKE, 2008 WL 2262044, at *2 (S.D. Fla. May
30, 2008) (concluding that plaintiff's denial in his
response to defendant’s request for admission was a refusal
to stipulate to the damages and that, under Best Buy Co., a
plaintiff’s refusal to stipulate to damages is insufficient
to satisfy defendant’s burden); Dunlap, 336 F. Supp. 3d at
1366-67 (finding that the plaintiff’s denials of the
requests for admissions “is the functional equivalent of a
refusal to stipulate to an amount in controversy below
$75,000” and does not satisfy defendant’s jurisdictional
burden).

Accordingly, this Court finds that Defendant’s removal
was not untimely and does not require remand on that
ground. Defendant filed its notice of removal on January 2,
2019, within thirty days of receiving a settlement offer
from Plaintiffs on December 14, 2018. (Doc. 1 at 2.) A
settlement offer can constitute an “other paper” within the
meaning of 28 U.S.C. § 1446(b). Lowery, 483 F.3d at 1213 n.

62; Jackson v. Select Portfolio Servicing, Inc., 651 F.

 

Supp. 2d 1279, 1281 (S.D. Ala. 2009). Evidence of a
settlement offer may be considered but is not determinative
of the amount in controversy. §u£n§, 31 F.3d at 1097. With
respect to settlement offers, some courts have required

defendants to make an additional showing that the offer

10

reflects an honest assessment of the case's value. See

Golden v. Dodge-Markham Co., l F. Supp. 2d 1360, 1364-65

 

(M.D. Fla. 1998) (finding jurisdictional amount not met
where plaintiff had made settlement offer in excess of
$75,000); Jackson, 651 F. Supp. 2d at 1281 (holding that
settlement offers that provide specific information to
support the plaintiff’s claim for damages are entitled to
more weight because it suggests the plaintiff is offering a
reasonable assessment of his claim).

In this case, the settlement offer was made after
litigation commenced and included specifics as to why the
amount was warranted. Counsel for Plaintiffs stated in the
settlement offer that “[w]e believe this demand is
reasonable given Mr. Streicher’s medical bills which
already exceed $13,000.00 along with the ongoing pain he
experiences from his fall.” (Doc. 1, Ex. 2 at l.) Counsel
also supported its demanded amount by discussing potential
testimony from an individual who witnessed Plaintiff Jack
Streicher’s fall and stating that the individual will
likely “be a favorable witness for us.” (ld;) It appears to
this Court that the settlement offer was made by Plaintiffs
after a reasonable assessment of their claim. As the
settlement offer was an “other paper” with an unambiguous

statement that provided Defendant with knowledge that the

11

amount in controversy was in excess of $75,000, Defendant’s
removal within thirty days after receiving the offer was
timely.
CONCLUSION

For the foregoing reasons, the Court concludes that
Defendant’s removal was timely under 28 U.S.C.
§ l446(b)(3). Accordingly, Plaintiffs' Motion to Remand to
State Court is DENIED.

so oRDERED this ;jf§?hay of March 2019,

¢5:1>¢;:>1’17

wILLIAM T. MooRE, JR.P’
uN:TED sTATEs DISTRICT COURT
soUTHERN DISTRICT oF GEORGIA

 

12

